      Case 5:19-cv-00196-H Document 31 Filed 12/17/20              Page 1 of 1 PageID 152



                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF TEXAS
                                 LUBBOCK DIVISION

 JUSTIN A. DANIELL,

                                  Plaintiff,

 v.                                                           No. 5:19-CV-00196-H

 CHRISTOPHER HAYNES, et al.,

                              Defendants.

            ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
       RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

         The United States Magistrate Judge made findings, conclusions, and a

recommendation that this case should proceed and that the Court should enter a scheduling

order. No objections were filed. The District Court independently examined the record and

reviewed the findings, conclusions, and recommendation for plain error. Finding none, the

Court accepts and adopts the findings, conclusions, and recommendation of the United

States Magistrate Judge.

         As a result, the Court will enter a separate scheduling order, setting forth dates for

pretrial deadlines and filing dispositive motions.

         So ordered.

         Dated December 17, 2020.

                                                     ________________________________
                                                     JAMES WESLEY HENDRIX
                                                     United States District Judge
